Title: From George Washington to Robert Dinwiddie, 2 February 1756
From: Washington, George
To: Dinwiddie, Robert



[Alexandria, 2 February 1756]
To the Honourable Robert Dinwiddie. Governor of Virginia.Honorable Sir,

I can but return my very hearty thanks for your kind condescension in suffering me to wait upon General Shirley; as I am very assured it was done with intention to favour my Suit.
There is as yet an unanswerable argument against our taking the Field, which I forgot to mention in my last; that is, the want of a Train of Artillery; and, what is full as necessary, Engineers to conduct the Affair, if we hope to approach Duquisne. By the advices we have received hitherto from the northward, the Pennsylvanians are determined to act defensively. For that purpose, they have posted their new raised Levies upon their Frontiers at different passes, and have received the additional strength and favour of a Detachment or two from the Regulars. I have Ordered, besides the Forts that are built and now building, that a Road which I had reconnoitred, and which proves nearer and better, to be immediately opened, for the more easy transportation of Stores &c. from Winchester to Fort Cumberland. So that there is not the least fear of the Soldiers being corrupted through idleness. The Commission for calling General Courts Martial appears to me to be imperfect (notwithstanding it is drawn by the Attorney General) as it rather by the words, appoints me, or whoever it is directed to, President of the said Court; than invests a power to call one as often as occasion shall require. For which reason it is not in my power to hold a Court Martial, without it’s being first ordered by you, whereas the Commission should empower to appoint a Court

of which he is to be president. But as I hope there will be little occasion for any until I come back, it may be deferred until then; when that and other things, I hope, will be properly settled. As I mentioned in my last, I left you a Return of all the Clothing that ever came into my hands; and did, so soon as I received my first instructions from you, order the pay-master to make the Stoppages. However, I again send a copy of the return made me by the Store-keepers, of the Clothing that came to me.
As to those fifty suits delivered Colonel Fairfax for the Rangers, I have had no cognizance of them; they were delivered by himself, Colonel Martin, Lord Fairfax, and the officers of the said Rangers with the greatest irregularity; as indeed some other of the public Stores have been by their Orders; such as Ammunition, &c. I shall take care to give your Honor previous notice of all new appointed Officers; and have sent an Order to Colonel Stephen, to confirm Dekeysers Suspension.
I have always, so far as it was in my power, endeavoured to discourage Gaming in the Camp; and always shall, so long as I have the honor to preside there.
I have delivered the Skipper to Mr Carlyle, who proposes, in order to save expences, to send him round by water, in the Vessel that brought up the Stores.
The Evidences in this affair will be Mr Carlyle, and Ensigns Buckner and Deane; and one of the men that is now in the Vessel.
I can not help observing that your Honour, if you have not seen the Clothing lately sent up, has been imposed upon by the contractors. For they are really unfit for use; at least will soon be so.
I have nothing particular to add, but to assure your Honour that I shall use my utmost diligence in the prosecution of my journey and pretensions; and that I am, with very great Esteem, Your Honor’s &c.

G:W.
Alexandria: February 2, 1756.    

